internal_revenue_service national_office technical_advice_memorandum date tam-110334-03 cc tege eoeg et1 number release date index uil no case-mis no director field operations sbse taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------------ --------------------------------------------------------- ---------------- --------------- ------------------ legend -------------------------------------------- ----------------------------------- --------------------------------------------------------- ------------------------------------------------------------ firm worker agency a agency b issue s whether the worker under the circumstances described below is an employee of the firm for federal employment_tax purposes conclusion s the worker is an employee of the firm for federal employment_tax purposes facts the firm submitted a form ss-8 determination of workers status for purposes of federal employment_taxes and income_tax_withholding requesting a determination from the service that the worker is not an employee for services performed from the middle of to the present the worker also submitted a form ss-8 with information consistent with the information provided in the firm’s form ss-8 prior to this time the worker was treated as an employee for four years as an employee the worker was paid an hourly wage and subject_to the firm’s control regarding hours worked and trips tam-110334-03 made according to the firm the worker became the sole employee of the firm operating under an independent licensee agreement the firm plans to engage other employees under the same agreement if it receives a favorable ruling the firm provides transportation to wheelchairs passengers most of the wheelchair passengers transported by the firm travel pursuant to contracts between the firm and two governmental agencies agency a and agency b the firm and the agencies agree on the fares to be charged for trips the worker is required to adhere to these prices for trips dispatched through the firm under these contracts both agencies pay for transportation of wheelchair individuals certified as eligible by the agencies trips that are paid_by an agency must be submitted to the firm to verify eligibility passenger request for transportation made directly to the worker are not subject_to approval by the firm according to the firm the firm and or its independent_contractor driver the worker are the exclusive providers of such transportation these agencies imposed several requirements on the firm including that drivers providing services are trained in cardiopulmonary resuscitation first-aid and sensitivity in helping people using wheelchairs agency b also requires that percent of the drivers who transport wheelchair passengers traveling pursuant to its contract with the firm be employees of the firm the firm ordinarily provides this training to drivers when they are hired as employees but if a driver can demonstrate that the driver has already been trained elsewhere no training is required the firm also trains the drivers to safely operate specialty equipment such as a wheelchair lift used to lift a wheelchair person into a van and to safely secure the wheelchair in the van to prevent the wheelchair from moving while the van is in motion both the training required by agency a and the additional training by the firm are conducted once before the driver begins transporting wheelchair passengers under the independent licensee agreement the firm leases a van equipped to transport wheelchair passengers to the worker the worker is the driver of the van the worker pays a fixed daily or weekly fee to the firm in exchange for which the worker acquires the use of the van painted with the firm’s colors trademark and logo and equipped with a two-way radio or computer dispatch equipment the right to use the van as a taxi under the firm’s operating authority and access to the firm’s scheduling dispatch cashiering and collection services as the owner of the vehicle the firm purchases insurance and pays for all routine maintenance and repairs the worker is entitled to keep all fares and tips received from the wheelchair passengers whether paid directly by the passenger or collected by the firm from the agencies and credited or paid if in excess of the worker’s lease fee to the worker the worker pays for the operating_expenses of the vehicle including gasoline tolls tickets and other incidental_expenses and for up to dollar_figure for repairs required due to the tam-110334-03 worker’s own negligence the worker also is responsible for purchasing and replacing as needed maps belts to secure the passenger in the wheelchair business cards if desired and uniforms also voluntary the firm prepares routes for the worker each route is a series of trips prescheduled by wheelchair passengers and packaged by the firm to minimize the amount of time and distance during which the passenger is not being transported this benefits the worker by maximizing the time and distance the worker is transporting passengers and thus earning fares and tips and minimizing the worker’s dead time and distance the worker may select a route on a first-come first-served basis begin work when necessary in order to pick up the first passenger and end work when the last passenger is delivered to his or her designation when there are sufficient time distance gaps between trips perhaps because a schedule passenger cancels or before the packaged route begins or after it ends the worker may but it is not required to supplement the route either with a passenger who has contacted the worker directly or with another trip dispatched through the firm the worker is not required to supplement gaps in the packaged route schedule and any supplemental trip may not adversely affect the next prescheduled trip on the route the worker keeps fares and tips from the supplemental trips as well as from the trips packaged by the firm alternatively the worker may reject any or all routes and simply request the opportunity to accept individual trips from the firm’s dispatch service the worker may also arrange his own trips without using the firm’s dispatch service in this case the worker may accept cash bill a passenger directly or arrange for the firm to bill a passenger the worker is free to advertise and to obtain supplemental business from passengers who contact him directly the worker was interviewed by the service and indicated that either he accept the lease arrangement offered by the firm or lose his job according to worker this lease arrangement was a way the firm escaped having to pay his compensation and taxes when asked what types of business decisions the worker made with regard to the services he provided the worker answered none the worker also stated that schedules routes and fees were not within his control the worker stated that he did not advertise because he was scheduled for hours per day the worker never solicited customers and he had no business cards while the van went home with the worker at night and he could have used it during his off hours he did not because he worked full days the worker did not provide a substitute driver because the driver had to be someone who had the same training the worker had when the worker could not drive the firm would give the trips to another firm driver when asked what the differences were between lease arrangement and the employment arrangement the worker answered that nothing changes except how he was paid there were set trips scheduled through the firm every day and the firm furnished everything the worker further stated that prospective customers had to call the firm hours in advance tam-110334-03 when the firm was interviewed they indicated that the lease arrangement was prompted by the firm wanting to shift the economic arrangement to the worker who will collect fees and tips and pay a flat rate for the lease the firm believes that the worker is now an independent_contractor because the details and means by which the worker performs services for the firm are not subject_to the firm’s control or direction according to the firm the worker is an independent_contractor because he pays a flat fee to the firm to lease the van used in the firm’s dispatch service the firm believes that it has no significant incentive to control the details and means by which the worker provides services the firm believes that the services of this worker are governed by situation two in revrul_71_572 1971_2_cb_347 law and analysis sec_3121 of the internal_revenue_code code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating the fica the futa and federal_income_tax withholding respectively sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished and not as to the means and methods for accomplishing the result he or she is an independent_contractor sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the parties as anything other than that of employer and employee is immaterial thus if an employer-employee tam-110334-03 relationship exists the designation of the employee as partner coadventurer agent or independent_contractor must be disregarded in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavioral controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker's activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by examining the parties' agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient's regular business activities as is the case in almost all worker classification cases some facts point to an employment relationship while other facts indicate independent_contractor status the determination of the worker's status therefore rests on the weight given to the factors under the common_law keeping in mind that no one factor is determinative of a worker's status courts often look at the intent of the parties this is most often embodied in their contractual relationship thus a written_agreement describing the worker as an independent_contractor is viewed as evidence of the parties’ intent that a worker is an independent_contractor a contractual designation in and of itself is not sufficient evidence for determining worker status the facts and circumstances under which a worker performs services are determinative of the worker’s status sec_31_3121_d_-1 provides that the designation or description of the parties is tam-110334-03 immaterial this means that the substance of the relationship not the label governs the worker’s status it is the substance rather than the form of the transaction that governs tax treatment o'hare v commissi641_f2d_83 2d cir 58_tc_423 aff’d 489_f2d_197 2d cir cert_denied 417_us_911 324_us_331 293_us_465 if the form of the transaction is at variance from the substance of the transaction and lacks economic reality the form will be disregarded and effect will be given to the substance commissioner v court holding co 324_us_311 c b 435_us_561 we have carefully considered the information submitted in this case and the facts discussed above and conclude that in substance the worker is an employee of the firm and the services of this worker is not governed by situation two in revrul_71_572 1971_2_cb_347 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
